F|LED

SEP 2 8 2009

NANCY MAYER WH|TT|NGTON. CLERK

UNITED STATES DISTRICT COURT
U.S. D|STR\CT COURT

FOR THE DISTRICT OF COLUMBIA

CHRISTINE A. JUBIC,

Piainriff,
v. § civil A¢iion No. 09 1842
UNITED sTATEs oF AMERICA, er az.,

Defendants.

MEMORANDUM OPINION

This matter is before the Court on plaintiff’ s application to proceed in forma pauperis,
her pro se complaint, and her motion for a preliminary injunction and a temporary restraining
order. For the reasons stated below, the Court will grant the application, deny her motion for
injunctive relief, and dismiss the complaint.

Plaintiff, who resides in Johnsonville, New York, brings this action to challenge "the
decision and actions of the [Bureau of Land Management] to ‘zero-out’ (perrnanently remove)
eleven (l l) wild horse herds in the Ely District (Lincoln and Nye Counties) Nevada, and to divest
them of their statutorily protected rangelands." Compl. 11 2. She states that "her love affair with
the Ely District Hers began in the early l980’s when she was a resident of the state of Nevada,
residing at various times in Nye, Lincoln and Clark Counties." Id. \l 4. Although plaintiff
"currently resides outside of the State of Nevada . . ., she is planning on revisiting them sometime

again in the future ‘before she dies."’ Ia'.

Generally, plaintiff alleges that the Bureau of Land Management has violated the Wild
Free-Roaming Horses and Burros Act,the National Environmental Policy Act, the Federal Land
Policy Management Act, the Administrative Procedure Act, and the Due Process Clause of the
Fourteenth Amendment, in approving a plan to remove wild horse herds from certain lands in
Nevada, She demands a declaratory judgment and injunctive relief "demanding a stop to the
removals pending the outcome of this case and prohibiting disposal by any means of any of the
wild horses already removed." Compl. at 30.

"Article III of the United States Constitution limits the judicial power to deciding ‘Cases
and Contr0versies."’ In re Navy Chaplaz`ncy, 534 F.?>d 756, 759 (D.C. Cir.) (quoting U.S.
CONST. art. III, § 2), cert. denied, __ U.S. __, 129 S.Ct. 1918 (2008). A party has standing for
purposes of Article III if her claims "spring from an ‘injury in fact’ ~ an invasion of a legally
protected interest that is ‘concrete and particularized,’ ‘actual or imminent’ and ‘fairly traceable’
to the challenged act of the defendant, and likely to be redressed by a favorable decision in the
federal court." Navegar, Inc. v. United States, 103 F.3d 994, 998 (D.C. Cir. 1997) (quoting
Lujan v. Defenders of I/Vildlzfe, 504 U.S. 555, 560-61 (1992)). The Supreme Court has
"consistently held that a plaintiff raising only a generally available grievance about government -
claiming only harm to his and every citizen’s interest in proper application of the Constitution
and laws, and seeking relief that no more directly and tangibly benefits him than it does the
public at large - does not state an Article III case or controversy." Lujan v. Defenders of VI/'ildlzfe,
504 U.S. at 573-74.

Here, plaintiff carmot show that her injuries "spring from an injury in fact. She does not

allege a property interest in either the horses or the lands on which the herds have roamed, or the

existence of any other interest in or harm she stands to suffer if the Bureau of Land
Management’s plan takes effect. The Court concludes, then, that plaintiff does not have standing
to bring this action. Her complaint will be dismissed, and her motion for injunctive relief will be
denied as moot.

An Order consistent with this Memorandum Opinion will be issued separately on this

same date.

United States District judge
DATE; /L ZL! 0 5